DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2022 has been entered.
 
Response to Amendments
The Examiner acknowledges Applicant’s response filed on 05/03/2022 containing amendments and remarks to the claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 6-7, filed 05/03/2022, with respect to the rejections of claims 20-26, 30-31, and 61-70 under 35 U.S.C. 112(a) and 35 U.S.C. 102, respectively, have been fully considered and are persuasive. The Applicant has amended the claims to more clearly recite aspects of the claimed invention and incorporated subject matter that was previously indicated as being allowable into the independent claims. Therefore, the rejections of claims 20-26, 30-31, and 61-70 under 35 U.S.C. 112(a) and 35 U.S.C. 102 have been withdrawn. 
No prior art alone or in combination with references discloses processes for oligomerization as recited in claims 20, 63 and 73. Specifically, no prior art appears to disclose an oligomerization process in which the catalyst is treated with NH3 to remove residual H+ sites prior to contacting the catalyst with the oligomerization feedstream as recited in claims 20 and 63, or an oligomerization process in which a zeolite is treated with Li+ to remove residual H+ sites from the zeolite, treating the zeolite with a Group VIII metal to provide a supported catalyst and contacting the supported catalyst with the oligomerization feedstream as recited in claim 73. 
The closest prior art of record is Deimund et al. (“Nickel-Exchanged Zincosilicate Catalysts for the Oligomerization of Propylene, ACS Catalysis, 2014, p. 4189-4195). Deimund discloses a process for oligomerization of propylene comprising:
contacting Ni2+ with a molecular sieve support (e.g. zincosilicate) in the presence of NaOH, a Bronsted based compound, to form a supported catalyst (Abstract; p. 4190, section 2.2); 
calcining the supported catalyst (p. 4190, section 2.2) and
contacting the calcined supported catalyst with propylene at reaction conditions sufficient to oligomerize the propylene into one or more C6+ olefins (p. 4191 – section  2.4; p.4191-4193 - section 3.2).
Deimund fails to disclose utilizing NH3 or Li+ to treat H+ sites on the support.
As such, claims 20-22, 24-25, 30-31, 62-68, and 70-82 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772